Title: To Thomas Jefferson from Robert Brown, 31 May 1805
From: Brown, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     City Washing May 31th 1805
                  
                  the onnrabole the presedent of United States I am sorey to trobele your Honner you promised me to Spake to Mr Lenthrobe to put me in a Birth in the publick Imploy But finding him Not Coming fored Mr Lanthorng his the management of the Bisness there was a shore from the ware office that I Don Before and i waiting in hops to get a birth In this publick imploy there is others imployd at it allso there is four hundred Dollars Keep from me At the Bericks But I hope i have Don Nothing amiss more than Mr. Mc.Nance that Got paid Evrery Coper But wood Never Say a word if your honner wood Be Kind anuff to Spaek to Mr. Lenthoring for me to Do the Sellars at you house or fire profe Houses as I rimaaked to your honner Before I need Not purtend to Spaek to aney one Else But your honner I hope your Good hart will Concether me I am waiting Now for an answar from your Honner you most obdt. Set.
                  
                     Robt Brown 
                     
                  
               